Citation Nr: 1027520	
Decision Date: 07/22/10    Archive Date: 08/02/10

DOCKET NO.  07-07 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a right knee disability.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 




INTRODUCTION

The Veteran had active service from October 1974 to September 
1977, with additional service in the National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 rating decision of the Department of 
Veterans Affairs Regional Office (RO) in Atlanta, Georgia.  This 
claim was previously remanded by the Board in March 2009 for 
additional evidentiary development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran contends that he is entitled to service connection 
for a right knee disability.  However, further evidentiary 
development and additional consideration of the evidence of 
record is necessary before appellate review may proceed on this 
claim.  

The Board previously remanded the Veteran's claim in March 2009 
so that a February 2007 letter from a private physician with the 
initials C. G. may be considered by the Agency of Original 
Jurisdiction (AOJ).  The AOJ noted reviewing this letter in a May 
2010 supplemental statement of the case, but it was determined 
that Dr. G's opinion was not probative because there was no 
evidence of an in-service knee injury and because Dr. G did not 
review the Veteran's service treatment records prior to rendering 
this decision.  However, the claims file demonstrates that the 
Veteran injured his right knee in July 1997.  Furthermore, Dr. G 
indicated in his February 2007 letter that he did review the 
Veteran's National Guard records when making his decision.  The 
Veteran has submitted numerous copies of his National Guard 
records, demonstrating that he does in fact have copies of his 
pertinent records.  Therefore, there is no reason to doubt the 
reliability of Dr. G's assertion, 


and the reasons provided for dismissing Dr. G's February 2007 
letter are inadequate.  

Furthermore, Dr. G indicated in his February 2007 letter that it 
was his opinion that the Veteran's right knee disability was 
worsened as a result of his service-connected lumbar spine 
disability.  Any increase in severity of a nonservice-connected 
disease or injury that is proximately due to or the result of a 
service-connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected.  See 38 C.F.R. § 3.310(b); Libertine v. Brown, 9 Vet. 
App. 521, 522 (1996); see also Allen v. Brown, 7 Vet. App. 439, 
448 (1995).  Dr. G did not provide sufficient reasons and bases 
when offering this opinion, and as such, the Veteran should be 
scheduled for a VA examination that takes into consideration 
secondary service connection.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a VA 
examination for his right knee before an 
appropriate specialist(s).  The Veteran's 
claims file and a copy of this remand must be 
provided to the examiner upon examination.  
The examination report should indicate 
whether these documents were reviewed by the 
examiner.  The examiner is then asked to 
offer the following opinions:

a) The examiner should opine as to whether it 
is at least as likely as not that the 
Veteran's right knee disability manifested 
during, or as a result of, active military 
service.  

b) If the examiner concludes that the 
Veteran's right knee disability is less 
likely than not related to military service, 
the examiner should opine as to whether it is 
at least as likely as not that the Veteran's 
right knee disability increased beyond the 
natural progression of the disorder as a 
result of the Veteran's service-connected 
lumbar spine disability.  

A complete rationale for all opinions offered 
must be provided.  Furthermore, the examiner 
should reference and discuss the February 
2007 letter prepared by the private physician 
with the initials C.G. in the opinion and 
discussion.  

2.  After completion of the above, the claim 
should be reviewed in light of any new 
evidence.  If the claim is not granted, the 
Veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case (SSOC) and be afforded 
an opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


